Citation Nr: 1400806	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cholelithiasis with cholecystectomy.

2.  Entitlement to an initial compensable rating for gastrointestinal reflux disease (GERD).  

3.  Entitlement to an initial compensable rating for cellulitis of the right arm.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein

INTRODUCTION

The Veteran served on active duty from January 2004 to June 2004 and from October 2004 to December 2005, including service in Afghanistan.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted the Veteran service connection for cholelithiasis with cholecystectomy with an initial evaluation of 10 percent, effective December 10, 2005 and for cellulitis of the right arm and GERD with initial evaluations of 0 percent, also effective December 10, 2005.  The Board remanded the Veteran's claims in March 2012.

As the Board has remanded the Veteran's claims, the Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  The Veteran's cholelithiasis with cholecystectomy is manifested by mild to moderate symptoms of abdominal pain; severe cholelithiasis is not shown.

2.  Prior to April 22, 2008, the Veteran's GERD was manifested by recurrent heartburn and no other symptoms.  

3.  Since April 22, 2008, GERD has been manifested by recurrent heartburn, with indications of regurgitation.

4.  The Veteran's cellulitis of the right arm has not affected at least 5 percent, but less than 20 percent, of the entire body or exposed areas or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a rating in excess of 10 percent for cholelithiasis with cholecystectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code (DC) 7318 (2013).

2.  Prior to April 22, 2008, the criteria for a compensable rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.102, 4.114, DC 7346 (2013).

3.  The criteria for an increased, 10 percent rating for GERD from April 22, 2008, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.102, 4.114, DC 7346 (2013).

4.  For the entire initial period on appeal, the criteria for a compensable rating for cellulitis of the right arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118, 4.120, DC 7899-7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claims arises from her disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records, and the reports of VA examinations for her service-connected disabilities in August 2006.  

The Board notes that the this case was remanded by the Board in March 2012 to obtain outstanding records, notify the Veteran that she may submit lay statements from herself, as well as from individuals who have first-hand knowledge of the symptoms of her service-connected disabilities, and for VA examinations to evaluate the current level of severity of her service-connected disabilities.  The Veteran's outstanding treatment records have been obtained, and she was notified that she may submit lay statements from herself, as well as from individuals who have first-hand knowledge of the symptoms of her service-connected disabilities.    

The Veteran was scheduled for VA examinations in April 2012, and she failed to report for these examinations.  Although an examination notice sent to the Veteran from the VA Medical Center is not of record, an August 2012 Report of General Information reflects that the Veteran was called twice and did not answer, and that the Veteran's address was also verified as being correct.  Moreover, an October 2012 supplemental statement of the case (SSOC) notes that the Veteran failed to report for the April 2012 VA examinations.  The October 2012 SSOC also informed the Veteran that failure to report to an examination without good cause would result in the claim being rated on the basis of the evidence of record.  The Veteran has not indicated that she did not receive the notice for her examinations or the October 2012 SSOC, nor has she advanced any other arguments regarding scheduling the examinations.  Additionally, there is no indication that any notice letter was returned as undeliverable.  Thus, the Board concludes that the Veteran was properly notified of the date and time of her examinations.  Additionally, the Veteran's representative submitted a statement in November 2013 and indicated that the Veteran was afforded the opportunity to attend VA examinations and that a report of these efforts was associated with the claims folder.  

The Board notes that it is well-established that VA's duty to assist a claimant is not always a "one-way street."  A claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

VA made all efforts to notify and to assist the Veteran with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  She was also specifically advised of the potential outcome of her claims in the event she failed to report to the scheduled VA examinations (See the October 2012 SSOC).  Thus, the Board finds that the AMC/RO has substantially, if not fully, complied with the Board's March 2012 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  In light of the foregoing, VA has made all reasonable efforts to help the Veteran substantiate her claims. 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues on appeal has been obtained.  The Veteran and her representative have been accorded ample opportunity to present evidence and argument in support of her appeal.  The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claims.  No further assistance with the development of evidence is required.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  However, consideration of the appropriateness of "staged rating" also is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "(w)hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

As noted above, this case was remanded by the Board in March 2012, in part for a VA examination to evaluate the current level of severity of the Veteran's service-connected disabilities.  Although examinations were scheduled, the Veteran failed to report for these examinations.  The action to be taken in instances where a veteran fails to report for a VA examination depends on if the examination was scheduled in connection with an initial rating claim or a claim for an increase.  An initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b) so where a veteran fails to report for an examination, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  In contrast, where a veteran fails to report for an examination scheduled in connection with a claim for an increase, the claim shall be denied.  Id.   

Also, as a threshold matter, when a veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2012); Turk, 21 Vet. App. at 569. 

As noted above, the Veteran did not attend her scheduled examinations in April 2012.  She offered no explanation.  Nor did she request that her examinations be rescheduled.  Consequently, the Board finds that the Veteran has not provided good cause for her failure to attend the examinations.  38 C.F.R. § 3.655(a).  Nevertheless, the Board notes that the Veteran did report for an earlier VA examination.  Accordingly, the Board will assess the merits of the Veteran's claims based on the pertinent legal criteria and a review of the evidence of record.  

Gallbladder

Criteria & Analysis

A September 2006 rating action granted service connection for cholelithiasis with cholecystectomy, assigning a 10 percent disability evaluation effective December 10, 2005 under DC 7318.  Under DC 7318, a 10 percent evaluation is provided for removal of gall bladder with mild symptoms.  A 30 percent evaluation is provided for removal of gall bladder with severe symptoms.  

The Veteran underwent a VA examination in August 2006.  She summarized her history of all hospitalizations and surgery as cholescystemomy in October 2005.  She reported intermittent severe epigastric abdominal pain similar to gallstone pain.  She denied associated nausea, vomiting, early satiety, and fever.  She reported mid-epigastric pain that was moderate without associated systemic symptoms.  She stated that she was treated with omeprazole.  She denied episodes of abdominal colic or abdominal distention.  

Upon physical examination, inspection of the abdomen was normal and bowel sounds were normal.  There was no tenderness, other abnormality of auscultation, palpable mass, ventral hernia, ascites, or abdominal guarding and the liver and spleen were normal.  The examiner diagnosed cholelithiasis, resolved by cholescystectomy, with residual abdominal pain.  The examiner stated that there were no significant effects on usual occupation, and mild effects on chores and feeding.  
 
In this case, the preponderance of the evidence weighs against finding that the Veteran currently has severe symptoms associated with cholelithiasis with cholecsytectomy.  As noted above, although the Veteran has reported pain, she denied any systemic symptoms.  Thus, the evidence does not indicate that the Veteran suffers from severe cholelithiasis; therefore a 30 percent rating is not warranted.  A 30 percent rating is also not warranted under Diagnostic Code 7314, as this code requires that cholelithiasis is severe, and manifest with frequent attacks of gallbladder colic.  As the evidence does not reflect attacks of gallbladder colic, there is no basis for a rating in excess of 10 percent under DC 7314.  

In addition, the Board acknowledges that the Veteran treats her disability with medication.  Here, given the objective findings, the Board concludes that the 10 percent disability rating most closely approximates the Veteran's level of disability.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

As noted above, staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the medical evidence of record does not approximate the criteria for a compensable evaluation at any time during the rating period on appeal; thus staged ratings are not warranted.

In conclusion, the Veteran's overall disability picture is not shown to be commensurate to the criteria for an increased evaluation under any applicable Diagnostic Code.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

GERD

Criteria & Analysis

A September 2006 rating action granted service connection for GERD, assigning a noncompensable disability evaluation effective December 10, 2005 under DC 7346.  Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum 60 percent rating is warranted when there are for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Code 7346.  A noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

VA treatment records dated in March 2006 reflect that the Veteran complained of stomach pain almost daily.  

The Veteran underwent a VA examination in August 2006.  She denied history of trauma to the stomach or neoplasm.  She denied periods of incapacitation due to stomach or duodenal disease.  She denied episodes of nausea or vomiting.  She denied symptoms of gastroesophageal reflux related to gastric or duodenal disease.  She denied gnawing or burning pain.  She denied episodes of hematemesis or melena.  She denied other symptoms.  Upon physical examination, there were no signs of significant weight loss, malnutrition, or anemia.  The examiner diagnosed GERD, with no significant effects on usual occupation.  

An August VA treatment record reflects normal esophagogastroduodenoscopy.  In October 2006, the Veteran reported heartburn all day long.  She denied regurgitation of food, dysphagia, or odynophagia.  In October 2007, she reported marked improvement in her reflux since her medication was changed to protonix.  On April 21, 2008, she reported daily epigastric burning, and occasional sweating, flushing, and diarrhea.  She denied weight loss.  On April 22, 2008, she reported vomiting, stomach pain, and that she was on medication.  

Prior to April 22, 2008, the Veteran reported heartburn and denied any other symptoms of GERD.  For example, she denied regurgitation of food, dysphagia, or odynophagia in October 2006.  As the Veteran did not have two or more of the symptoms for the 30 percent evaluation, the preponderance of the evidence shows that a compensable evaluation is not warranted prior to April 22, 2008.  

 From April 22, 2008, the Veteran reported heartburn and regurgitation.  Resolving all doubt in favor of the Veteran, the Board finds that heartburn (pyrosis) and regurgitation have been present since April 22, 2008, warranting assignment of a 10 percent schedular evaluation.

The VA examiner found no signs of significant weight loss, malnutrition, or anemia, or significant effects on usual occupation, and the Veteran does not contend otherwise.  Thus, a higher evaluation is not merited, as the Veteran's GERD has not been productive of considerable impairment of health.

In addition, the Board acknowledges that the Veteran treats her disability with medication.  Here, given the objective findings, the Board concludes that the current evaluations most closely approximate the Veteran's level of disability.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

Cellulitis of the Right Arm

Criteria & Analysis

A September 2006 rating action granted service connection for cellulitis of the right arm, assigning a noncompensable disability evaluation effective December 10, 2005 under DC 7899-7806.  

The Veteran's cellulitis of the right arm is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806, referencing an unlisted disability comparable to dermatitis or eczema.  While changes to 38 C.F.R. § 4.118 were made, effective October 23, 2008, such revisions only apply to the criteria for scars, involving Diagnostic Codes 7800-7805.  In any event, the revisions are applicable only to claims raised on or after that date, or where the Veteran expressly requests review under such criteria.  73 Fed. Register 54708 (Sep. 23, 2008).  No such request was made here.

Under Diagnostic Code 7806, a 10 percent rating is assigned for eczema affecting at least five percent, but less than 20 percent, of the entire body or exposed areas or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for eczema affecting from 20 to 40 percent of the entire body or exposed areas or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned for eczema affecting more than 40 percent of the entire body or exposed areas or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.

The Veteran underwent a VA examination in August 2006.  She reported intense itching.  She denied hospitalization.  She stated that the cellulitis was asymptomatic with exception of intermittent itching.  She denied any treatment.  She denied presence of urticarial, primary cutaneous vasculitis, erythema multiform, and systemic symptoms associated with the skin disease.  

Upon physical examination, there were no current signs or symptoms of right arm cellulitis.  The examiner diagnosed cellulitis of the right arm, resolved with residual itching, with no significant effects on usual occupation.  

From this record of evidence, the Board finds that the Veteran's cellulitis of the right arm was not manifested by symptomatology more nearly approximating the symptomatology required for a compensable (10 percent) rating under Diagnostic Code 7806.  The Board notes that, at the August 2006 VA examination, the Veteran reported intense itching.  However, she reported no other symptoms, and the examiner noted that the cellulitis of the right arm had resolved.  Moreover, the Veteran denied any treatment for the cellulitis of the right arm.  Thus, the Veteran's cellulitis of the right arm has not affected at least five percent, but less than 20 percent, of the entire body or exposed areas or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during a 12-month period.  

As noted above, staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the medical evidence of record does not approximate the criteria for a compensable evaluation at any time during the rating period on appeal; thus staged ratings are not warranted.

In conclusion, the Veteran's overall disability picture is not shown to be commensurate to the criteria for a compensable evaluation under any applicable Diagnostic Code.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration & TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria contemplate the Veteran's disability claims decided here.  The criteria fully contemplate the Veteran's reports of abdominal pain, heartburn, regurgitation, and itching.  There are no reports of symptoms not listed in the criteria for the disabilities on appeal.  Further, the Schedule allows for higher evaluations for that currently assigned for additional or more severe symptoms.  The Schedular criteria are adequate, and hence no further discussion of extraschedular evaluation is required.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not asserted, and review of the file does not show, that she is rendered unemployable by her service-connected disabilities on appeal.  The Board accordingly finds that a claim for a TDIU is not raised by the rating issue before the Board.


ORDER

A rating in excess of 10 percent for cholelithiasis with cholecystectomy is denied.  

Prior to April 22, 2008, a compensable rating for GERD is denied.  

Effective April 22, 2008, a 10 percent evaluation for GERD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

A compensable rating for cellulitis of the right arm is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


